ON MOTION FOR REHEARING.
Bussell, C. J.
It is insisted by counsel for plaintiff in error that the service and the entry of service by the deputy sheriff in this ease should be held to be good because he could properly be considered a de facto officer. It appears, however, from the record, that the return of service does not purport to have been made by B. F. Lewis as deputy sheriff of the city court of Bainbridge. It is signed, “B. F. Lewis, deputy sheriff.” The entry as made authorized the inference that he was acting as deputy sheriff of Decatur county. A levy is not good as a levy by a de facto officer when the person making the levy does not assume to act as, or in the place of, the particular officer authorized by law to perform the particular act. Where an officer “undertakes to extend the jurisdiction of his office to the execution of process which under the law *787he has not the power to execute, quoad hoc he is a usurper of the functions of another officer, and is not a de facto officer.” Oliver v. Warren, 124 Ga. 549-550-551 (53 S. E. 100, 4 L. R. A. (N. S.) 1020, 110 Am. St. R. 188). There was no offer to amend the entry of the return of service in this respect, the offer to amend being confined to a mere change in 'the statement of the person alleged to have been served with a copy of process. Under the language of section 4912 of the Civil Code, it may be doubted whether the sheriff of the city court of Bainbridge could legally appoint a deputy until the essential prerequisites of giving bond had been complied with on the part of the person appointed as such deputy; but, regardless of that, it is plain that in this case the purported deputy sheriff, for the reasons given above, can not be considered a de facto officer of the city court of Bainbridge, so that process issued from that court and served by him would be effective. On this point see Hartshorn v. Bank of Gough, 15 Ga. App. 167-173 (82 S. E. 805), and citations. The motion for rehearing is therefore denied.